TATE, Judge.
This is a companion appeal to that reported in Land v. Colletti, La.App., 79 So.2d 641, consolidated for trial and appeal as involving the same facts and accident. There is no dispute as to the quantum of $1,39^.31. Since as fully discussed in the companion appeal, defendants’ truckdriver’s negligence was the sole and proximate cause of the accident resulting in these damages to the plaintiff-appellee herein, and for the reasons assigned in said opinion, the judgment of the trial court is affirmed. All costs to be paid by appellants.